719 S.E.2d 17 (2011)
STATE
v.
Paul Brantley LEWIS.
No. 386PA10-1.
Supreme Court of North Carolina.
September 1, 2011.
Joan M. Cunningham, Assistant Attorney General, for State of North Carolina.
Staples S. Hughes, Appellate Defender, Benjamin Dowling-Sendor, Assistant Appellate Defender, for Lewis, Paul Brantley.
Robert C. Montgomery, Senior Deputy Attorney General, for State of North Carolina.
Anne M. Middleton, Assistant Attorney General, for State of North Carolina.
Jerry Wilson, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 30th of August 2011 by Defendant for Extension of Time to File Brief:
"Motion Allowed by order of the Court in conference, this the 1st of September 2011."
Defendant shall have up to and including the 2nd day of September 2011 to file and serve his/her brief with this Court.